FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       June 11, 2013
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                    TENTH CIRCUIT


 FABIAN TINNER,

          Plaintiff - Appellant,

 v.                                               No. 13-3055 and 13-3068
                                            (D.C. No. 2:12-CV-02751-EFM-GLR)
 WILLIAM COFFEE, District Court of                        (D. Kan.)
 Johnson County Hearing Officer; JERI
 DOYLE, District Court of Johnson
 County Div. 9 Administrator;
 JENNIFER HAGG, District Court of
 Johnson County Deputy Trustee; AMY
 MITCHELL, Attorney; JASON P.
 OLDHAM, Clerk of Kansas Court of
 Appeals; (FNU) DUNN-
 GYLLENBORG, District Court of
 Johnson County Kansas Judge,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MATHESON, Circuit Judges. **




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Plaintiff-Appellant Fabian Tinner, proceeding pro se, appeals from the

district court’s order dismissing his complaint. Mr. Tinner alleged various

constitutional violations during child support proceedings, naming several Kansas

state court personnel as defendants. The district court dismissed the case because

the factual predicate was similar to a prior case Mr. Tinner filed against similar

defendants. Mr. Tinner also filed a motion to amend the complaint with his first

notice of appeal in this case. The district court denied the motion because it

lacked jurisdiction to decide it. Mr. Tinner appeals both orders. 1 Exercising

jurisdiction pursuant to 28 U.S.C. §1291, we affirm.

      Mr. Tinner filed the present complaint in November 2012, asserting

multiple claims against multiple defendants. It looked remarkably similar to a

prior complaint which the court dismissed in April 2012 for a variety of reasons,

including lack of jurisdiction, abstention, judicial immunity, and the failure to

state a claim. See Tinner v. Foster, No. 11-2695-EFM-KGG, 2012 WL 1473417

(D. Kan. Apr. 27, 2012), appeal dismissed, 491 F. App’x 936 (10th Cir. 2012). In

December, the court ordered Mr. Tinner to show cause why the action should not

be dismissed pursuant to Fed. R. Civ. P. 12(h)(3) or 28 U.S.C. § 1915(e)(2)(B).

Mr. Tinner filed a response, but the district court was not persuaded. Therefore,


      1
         We also note that Mr. Tinner unsuccessfully sought to remove the state
court action to federal court. See Blaylock v. Tinner, No. 13-2045-EFM, 2013
WL 1491207, at *1 (D. Kan. Apr. 11, 2013).


                                        -2-
the district court properly dismissed the matter. Because Mr. Tinner appealed

that order while simultaneously attempting to revise his complaint, the district

court also properly denied his motion to amend. See Fed. R. Civ. P. 62.1(a)(2);

see also Combs v. PriceWaterhouse Coopers LLP, 382 F.3d 1196, 1204–05 (10th

Cir. 2004).

      AFFIRMED.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-